BRICKELL, C. J.
Liens of the character here sought to be enforced are dependent for their validity upon a strict compliance, in all matters of substance, with the provisions of the statutes from which they derive their existence. — Globe Iron Roofing & Corrugating Co. v. Thacher, 87 Ala. 458; Leftwich Lumber Co. v. Florence Mutual B. & L. Ass'n, 104 Ala. 584.
By section 3022 of the Code of 1886, it is made necessary that the person claiming the lien should, within a given time, file in the office of the judge of probate <la statement in writing verified by the oath of the claimant or some other person having knowledge of the facts,” &c. A statement was filed by the appellee, within the prescribed time, but it was not verified. This omission, we have frequently held, is fatal to the assertion of the lien. See cases cited supra. No admission of the validity of the debt can take the place of the positive requirements of the statute. The court, therefore, erred in overruling the 13th ground of demurrer.
It is evident the proceeding was begun and completed under the act (1890-91, p. 578) which we declared unconstitutional and void in Randolph v. Builders’ & Painters’ Supply Co., 106 Ala. 501. It was contended in that case, as it is here, that the unconstitutional portions of *584the act were separable from the other portions not open to that objection; but we held in that case, and the later case of Greene v. Robinson, 110 Ala. 503, that the act was void in its entirety.
No lien having been established, for the reasons we have assigned, it is unnecessary to determine other questions presented by the record. Let the judgment be reversed and the cause remanded.
Reversed and remanded.